11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
Ernest
Lee McCarty
Appellant
Vs.                   No. 11-03-00366-CR -- Appeal from Ector County
State
of Texas
Appellee
 
Ernest Lee McCarty appeals a judgment showing his
conviction by the trial court of the offense of aggravated sexual assault of a
child.  The trial court, upon revoking
McCarty=s
deferred adjudication, assessed his punishment at 12 years in the Texas
Department of Criminal Justice, Institutional Division, and a fine of
$1,000.  While the order adjudicating
McCarty=s guilt
shows that he was convicted of the offense of aggravated sexual assault of a
child on September 22, 2003, the reporter=s
record shows that the trial court, on September 24, 2003, announced its finding
that McCarty was guilty of the offense of aggravated sexual assault of a
child.  In his sole issue, McCarty
requests that this court modify the judgment to conform to the record.  The State concurs in this request.  
As both McCarty and the State acknowledge, the
trial court=s oral
pronouncement of sentence controls over the written judgment, and this court
has the authority under TEX.R.APP.P. 43.2(b) to modify the judgment to correct
errors.  See Coffey v. State, 979
S.W.2d 326, 328 (Tex.Cr.App.1998); Bigley v. State, 865 S.W.2d 26, 27
(Tex.Cr.App. 1993); Rule 43.2(b). 
Accordingly, we modify the judgment to reflect that McCarty was
convicted on September 24, 2003, of the offense of aggravated sexual assault of
a child.
We affirm the judgment as modified.  
 
PER CURIAM
July
28, 2005
Do not
publish.  See TEX.R.APP.P.
47.2(b).
Panel consists of:
Wright, J., and
McCall, J., and Hill, J.[1]




[1]John G. Hill, Former Chief Justice, Court of Appeals,
2nd District of Texas at Fort Worth sitting by assignment.